Name: Commission Regulation (EEC) No 1399/91 of 28 May 1991 correcting Regulation (EEC) No 1368/91 fixing the import levies on live cattle and on beef and veal other than frozen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 5 . 91 Official Journal of the European Communities No L 134/21 COMMISSION REGULATION (EEC) No 1399/91 of 28 May 1991 correcting Regulation (EEC) No 1368/91 fixing the import levies on live cattle and on beef and veal other than frozen THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 1 2 (8 ) thereof, Having regard to the opinion of the Monetary Committee, Whereas the import levies on live cattle and on beef and veal other than frozen were fixed by Regulation (EEC) No 1368/91 (3) ; Whereas a check has shown that an error was made in the Annex to that Regulation , whereas the Regulation should therefore be corrected, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1368/91 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 27 May 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission r (') OJ No L 148, 28 . 6 . 1968, p . 24. 0 OJ No L 353, 17. 12 . 1990, p. 23 . (3) OJ No L 130 , 25 . 5 . 1991 , p . 33 . No L 134/22 Official Journal of the European Communities 29 . 5 . 91 ANNEX to the Commission Regulation of 28 May 1991 fixing the import levies on live cattle and on beef and veal other than frozen (ECU/100 kg) CN code Yugoslavia (2) SÃ witze^and 1^ Other third countries  Live weight  0102 90 10  24,432 (') 124,192 0102 90 31 21,788 24,432 (&gt;) 124,192 0102 90 33  24,432 (') 124,192 010290 35 21,788 24,432 ( ¢) 124,192 0102 90 37 21,788 24,432 0124,192  Net weight  0201 10 10  46,422 (') 235,964 0201 10 90 41,397 46,422 ( ») 235,964 0201 20 21  46,422 (') 235,964 0201 20 29 41,397 46,422 (') 235,964 0201 20 31  37,138 (') 188,771 0201 20 39 33,118 37,138 (') 188,771 0201 20 51 49,677 55,706 0283,157 0201 20 59 49,677 55,706 (') 283,157 0201 20 90  69,632 (') 353.946 0201 30 00  79,650 0404,864 0206 10 95  79,650 0404,864 0210 20 10  69,632 353,946 0210 20 90  79,650 404,864 0210 90 41  79,650 404,864 0210 90 90  79,650 404,864 1602 50 10  79,650 404,864 1602 90 61  79,650 404,864 (') In accordance with amended Regulation (EEC) No 715/90 , levies are not applied to products imported directly into the French overseas departments, originating in the African, Caribbean and Pacific States or in the overseas countries and territories. (2) This levy is applicable only to products complying with the provisions of the Commission Regulation (EEC) No 1368/88 (OJ No L 126, 20 . 5. 1988 , p. 26).